DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2020 has been entered.
Claims 1-12, 15-18, 20-22 are pending.  Claims 13-14, 19 have been cancelled.
Claims 6-8 are withdrawn as being drawn to nonelected species.
The following rejections are maintained with response to arguetmsn following. 
This action is final.  
 
  Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-5,9-12,15-22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gnirke et al. (US Patent Application 20100029498 cited previously). 
With regard to claims 1 and 19-20, Gnirke et al.  teaches a method of analyzing nucleic acids by providing DNA, acquiring a library hybridization in a solution at least 2 bait sets to detect point mutations (figure 1, para 230). Gnirke et al. teaches hybridizing and sequencing and separating to sequence 1, para 230). Gnirke et al. teaches hybridizing and sequencing and separating to sequence (figure 1).  Gnirke et al. teaches that these can target any sequence including mutations including both germ line and somatic (para 12, 65).  Furthermore Gnirke et al. teaches that this can be Snps (para 228).  Although Gnirke et al. does not specifically teach a second bait, Gnirke et 
With regard to claim 2, Gnirke et al.  teaches using a NGS of Illumina (para 136). 
With regard to claims 3-5, the term "sensitivity" is interpreted as being able to detect, as Gnirke et al. detects a mutation it has at least 95% detection for the mutation detected. 
With regard to claims 9-10, Gnirke et al. teaches associations with cancers risk (para 123).
With regard to claim 11. Gnirke et al. teaches amounts of fragmented DNA that is less than 5 ug (para 188).
 With regard to claim 12, Gnirke et al.  teaches a method wherein the bait molecules are greater than 100 bases (para 10). 
With regard to claims 15-18, Gnirke et al.  teaches using primer binding sites, amplifying aligning and sequencing (para 8-20 and figure 1).
With regard to claim 20, Gnirke et al. teaches the solexa massively parallel short read sequencing (para 136) which is a next generation sequencer.
With regard to claim 21, Gnirke et al. teaches that RNA molecules can be used as baits (para 16).  
With regard to claim 22, Gnirke et al. teaches that the tag can be biotin molecule (para 18).  
Response to arguments 
	The reply traverses the rejection.  A summary of the arguetmsn is set forth below with response to arguetmsn following.  

	This argument has been reviewed but have not been found persuasive.  
Gnirke et al.  teaches a method of analyzing nucleic acids by providing DNA, acquiring a library hybridization in a solution at least 2 bait sets to detect point mutations (figure 1, para 230). Gnirke et al. teaches hybridizing and sequencing and separating to sequence 1, para 230). Gnirke et al. teaches hybridizing and sequencing and separating to sequence (figure 1).  Gnirke et al. teaches that these can target any sequence including mutations including both germ line and somatic (para 12, 65).  Therefore Gnirke et al. teaches at least 2 bait sets.  Although Gnirke does not teach indels, translocations and inversions Gnirke et al. does not teach away from these bait sequences but rather suggests that they can be detected at albeit a lower capture efficiency.  The reply appears to assert that the simultaneous mutation and an indel would not be uniform, however, the reply has not provided any evidence of such.  In particular these could encompass similar types of mutations as the breadth of the term indel would include one point deletion or insertion which would measure the same as a point mutation.  In order to provide compact prosecution, it is agreed that if the bait sets would not uniform (such as a point mutation and a fusion) 
Conclusion
No claims are allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316.  The examiner can normally be reached on  9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /KATHERINE D SALMON/ Primary Examiner, Art Unit 1634